80194: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29722: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80194


Short Caption:IN RE: 3587 DESATOYA DR., CARSON CITY, NEV. 89701Court:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 15OC000741BClassification:Civil Appeal - General - Pro Bono Program


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:10/13/2021 at 10:30 AMOral Argument Location:Carson City


Submission Date:10/13/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantSylvia FredEmily Allen-Wiles Buchwald
							(Pisanelli Bice, PLLC)
						John A. Fortin
							(Pisanelli Bice, PLLC)
						Jordan T. Smith
							(Pisanelli Bice, PLLC)
						


RespondentInvestigation Division of the Department of Public Safety of the State of NevadaBenjamin R. Johnson
							(Carson City District Attorney)
						Jason Woodbury
							(Carson City District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


12/11/2019Filing FeeFiling Fee Paid. $250.00 from Sylvia Fred.  Money Order no. 26188813506. (SC)


12/11/2019Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)19-50217




12/11/2019Notice/OutgoingIssued Notice Regarding Deadlines. (SC)19-50219




12/16/2019Order/ProceduralFiled Order Directing Transmission of Record. Record on Appeal due: 30 days. (SC).19-50849




12/18/2019Notice/IncomingFiled Notice of Appearance of Counsel (Benjamin R. Johnson for Respondent). (SC)19-51226




12/23/2019Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC).19-51720




12/26/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Transcript Request Form due:  January 9, 2020, and Docketing Statement due:  January 16, 2020.  (SC)19-52122




01/07/2020Record on Appeal DocumentsFiled Record on Appeal - Volume 1. (SC)20-00834




01/10/2020Transcript RequestFiled Proper Person Appellant's Certificate of No Transcript Request.  (SC)20-01371




01/21/2020Docketing StatementFiled Proper Person Docketing Statement Civil Appeals. (SC).20-02812




03/20/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief due:  April 23, 2020.  (SC)20-10934




04/29/2020BriefFiled Proper Person Appellant's Informal Brief. (SC)20-16324




06/22/2020Case Status UpdateBriefing Completed/Submitted For Decision.  (SC)


08/27/2020Order/ProceduralFiled Order Regarding Pro Bono Counsel. This court has determined that the appointment of pro bono counsel to represent appellant would assist this court in reviewing this appeal. The clerk of this court shall transmit a copy of this order and the attached case summary and order challenged on appeal to the Legal Aid Center of Southern Nevada for financial eligibility screening. Notice of appearance due: 60 days. The briefing schedule in this appeal shall be suspended pending further order of this court. (SC)20-31706




10/23/2020Notice/IncomingFiled Appellant's Notice of Appearance of Pro Bono Counsel for John A. Fortin. (SC)20-38895




10/26/2020Order/ProceduralFiled Order Reinstating Briefing. Attorney John A. Fortin of Pyatt Silvestri has now filed a notice of appearance as appellant's pro bono counsel. Accordingly, this court sets forth the following schedule for the requesting of transcripts and briefing in this appeal. Transcript request due: 14 days. Opening brief due: 90 days. (SC)20-39197




11/04/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 3/9/15, 6/29/15, 8/21/15, 8/24/15, 8/26/15, 9/29/16, 11/18/16, 11/29/16, 1/20/17, 2/28/17, 4/18/17, and 4/19/17. To Court Reporter:  Unknown. (SC)20-40241




11/06/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-40627




01/22/2021BriefFiled Appellant's Opening Brief. (REJECTED PER PHONE CALL WITH ALONDRA) (SC)


01/22/2021AppendixFiled Joint Appendix Volume 1and 2. (REJECTED PER PHONE CALL WITH ALONDRA) (SC)


01/22/2021BriefFiled Appellant's Opening Brief. (SC)21-02001




01/22/2021AppendixFiled Joint Appendix. Volume 1. (SC)21-02009




01/22/2021AppendixFiled Joint Appendix. Volume 2. (SC)21-02015




02/10/2021Notice/IncomingFiled Appellant's Notice of Change of Firm Affiliation and Address. (SC)21-03994




02/10/2021Notice/IncomingFiled Appellant's Notice of Appearance for Jordan T. Smith. (SC)21-03996




02/19/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  March 8, 2021.  (SC)21-04985




03/08/2021BriefFiled Respondent's Answering Brief. (SC)21-06740




03/29/2021Notice/IncomingFiled Notice of Appearance.  Emily A. Buchwald, Esq., of the law firm of Pisanelli Bice PLLC, hereby enters her appearance in the above-captioned matter on behalf of appellant Sylvia Fred.  (SC)21-08945




03/29/2021Notice/IncomingFiled Respondent's Notice Regarding Oral Argument.  (SC)21-08986




04/01/2021Notice/IncomingFiled Appellant's Response to Respondent's Notice Regarding Oral Argument. (SC)21-09486




04/07/2021BriefFiled Appellant's Reply Brief. (SC)21-09997




04/07/2021Case Status UpdateBriefing Completed/To Screening. (SC)


08/18/2021Order/ProceduralFiled Order Scheduling Oral Argument. This matter is scheduled for oral argument on October 13, 2021, at 10:30 a.m. in Carson City.  The argument shall be limited to 30 minutes. (SC)21-24118




08/27/2021Notice/IncomingFiled Appellant's Notice of Supplemental Authorities under NRAP 31(e). (SC)21-24991




09/22/2021Order/ProceduralFiled Order Regarding Oral Argument. This matter is currently scheduled for oral argument on October 13, 2021, at 10:30 a.m.  The current status of the Covid-19 pandemic requires counsel to appear remotely for this argument. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.
Within 5 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. (SC)21-27344




09/22/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-27370




10/13/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Northern Nevada Panel.  (SC)


10/15/2021Order/DispositionalFiled Order of Reversal and Remand.  "ORDER the judgment of the district court REVERSED AND REMAND this matter to the district court for proceedings consistent with this order."  NNP21-EC/KP/DH  (SC)21-29722




11/09/2021RemittiturIssued Remittitur.  (SC)21-32141




11/09/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/19/2021RemittiturFiled Remittitur. Received by County Clerk on November 10, 2021. (SC)21-32141





Combined Case View